DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Osaka et al. (US 2012/0222438 A1).
	As per claim 1, Osaka et al. disclose a thermal management system in a vehicle comprising: a chiller 4B configured to cause heat transfer between a coolant loop 41B that defines a path in which a coolant circulates and a refrigerant loop 90 that defines a path in which a refrigerant circulates (Figs. 2-6 & 9-10); an electronic expansion valve (EXV) 22B in the refrigerant loop configured to control a flow of the refrigerant into a first part of the chiller; a coolant pump 5B in the coolant loop configured to control a flow of the coolant into a second part of the chiller; and a controller 61 configured to control the EXV (para. 0137, lines 1-6 re. controlling valve 22B based on a desired amount of heat to be absorbed equipment cooling medium 41B (the “desired amount of heat absorbed…” amount being a “target” amount of heat 
	As per claim 3, Osaka et al. disclose wherein the controller is configured to determine whether a current amount of heat transfer in the chiller is less than the target amount (para. 0190; when at step S6 it is determined that greater cooling of the equipment is required (i.e., heat transfer is less than a desired/target level), the controller at step 611 can increase pump speed

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaka et al. (US 2012/0222438 A1) in view of Blatchley et al. (US 2019/0176578 A1).
	As per claim 2, Osaka et al. further disclose wherein the target amount is based on an input to a heating, ventilation, and air conditioning (HVAC) system in the refrigerant loop (initial setup temperatures – Fig. 11, Step S1; para. 0176 and on an ambient temperature outside the vehicle (sensor 65 of Fig. 1; Fig. 12 regarding controlling pump (and thus target degree of heat transfer) according to external air temperature). Osaka et al. do not explicitly teach that the initial setup temperatures are input by an occupant.  However, allowing a user to input vehicle HVAC parameters is generally old and known it the art.  For example, Blatchley et al. teach vehicle HVAC system including a battery chiller wherein various system control parameters, including a cabin set temperature (para. 0026, lines 13-19; etc.).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly allow a user to input the setup temperatures of Osaka et al. for the simple purpose of providing the user greater control and customization of the system operation.
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blatchley et al. (US 2019/0176578 A1) in view of Osaka et al. (US 2012/0222438 A1).
As per claim 11, Blatchley et al. disclose a method of performing thermal management in a vehicle, the method comprising: obtaining, using a processor (controller 230), a passenger cabin temperature setting (para. 0026, lines 11-15; etc.); determining, using the processor, a target output for a chiller (para. 0031 re. controlling a desired heat transfer at battery chiller 204)  based on the temperature setting (see Fig. 3: chiller controls at steps 306-310 are performed in 
	As per claim 12, Blatchley disclose wherein the determining the target output is based on an input to a heating, ventilation, and air conditioning (HVAC) system in the refrigerant loop from an occupant of the vehicle (again based at least in part on user-input cabin set temperature as described above regarding claim 11).  Blatchley et al. do not teach the target output also being based on an ambient temperature outside the vehicle. Again, Osaka et al. teach wherein the target amount is based on ambient outside temperature (sensor 65 of Fig. 1; Fig. 12 regarding controlling pump (and thus target degree of heat transfer) according to external air temperature).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly incorporate outside temperature into the heat 
	As per claim 13, Blatchley et al. do not explicitly teach determining whether a current amount of heat transfer in the chiller is less than the target output. Again, Osaka et al. disclose wherein the controller is configured to determine whether a current amount of heat transfer in the chiller is less than the target amount (para. 0190; when at step S6 it is determined that greater cooling of the equipment is required (i.e., heat transfer is less than a desired/target level), the controller at step 611 can increase pump speed. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly determine whether a current amount of heat transfer in the chiller is less than the target amount within the system of Blatchley et al. for the same basic purpose of determining whether heat transfer to the coolant loop needs to be increased in order to properly cool the battery equipment as desired.

Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Wu et al. (US 2020/0313255 A1) teach an alternative vehicle battery chiller control system incorporating pump controls.
	Carey (US 6,035,651) teaches a chiller arrangement including expansion valve-based heat transfer controls.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763